    Case 7:20-cv-00708-MFU Document 41 Filed 02/02/21 Page 1 of 1 Pageid#: 288

                                UNITED STATES DISTRICT COURT
                                    Western District of Virginia
                                    OFFICE OF THE CLERK
                                      Julia C. Dudley, Clerk

                                             February 2, 2021


       Re:      Card Isle Corporation v. Tariq Farid, et al; 7:20CV00708


Dear Counsel:

       This case has been reassigned to Chief United States District Judge Michael F. Urbanski.

        I am contacting you for the purpose of setting up a scheduling conference with Judge Urbanski,
pursuant to Rule 16(b)(1)(B) of the Federal Rules of Civil Procedure. At this scheduling conference, which
will be conducted via conference call, please be prepared to discuss a discovery plan and select a trial date.
A pretrial scheduling order will be entered following this conference. The court will also like to hold a
motion hearing on the motions to dismiss.

       Currently, Judge Urbanski has the following dates and times available to hold this teleconference:

       February 17, 2021       10am, 11am
       February 18, 2021       9am, 10am, 11am
       February 22, 2021       9am, 10am, 11am
       February 23, 2021       2pm, 3pm

         Please confer and have one party contact me at kristina@vawd.uscourts.gov, with your selection. I
will set this hearing up by ZoomGov once I receive that information.



                                                       Very truly yours,

                                                       s/ Kristin Ayersman

                                                       Courtroom Deputy
                                                       (kristina@vawd.uscourts.gov or (540) 857-5153)
cc: All Counsel
    Electronic File
